Matter of Pilot Travel Ctrs., LLC v Town Bd. of Town of Bath (2018 NY Slip Op 06440)





Matter of Pilot Travel Ctrs., LLC v Town Bd. of Town of Bath


2018 NY Slip Op 06440


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (539/18) CA 17-01703.

[*1]IN THE MATTER OF PILOT TRAVEL CENTERS, LLC, PETITIONER-APPELLANT, 
vTOWN BOARD OF TOWN OF BATH, TOWN OF BATH PLANNING BOARD, MICHAEL LUFFRED, IN HIS OFFICIAL CAPACITY AS CODE ENFORCEMENT OFFICER OF TOWN OF BATH, LOVE'S TRAVEL STOPS & COUNTRY STORES, INC., RESPONDENTS-RESPONDENTS, ET AL., RESPONDENTS. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.